Title: From James Madison to John Browne Cutting, 7 December 1822
From: Madison, James
To: Cutting, John Browne


                
                    Dear Sir
                    Montpellier Decr. 7. 1822
                
                I have recd. with your note of the 30th. Ult: the little tract of Mr. Law forwarded by you at his request; and I take the liberty of conveying thro’ the same channel, my respects & thanks to him. If my sympathies with

his domestic afflictions could be of any avail, I should add the expression of them with great sincerity.
                I have always regarded Mr. Law as a man of genius as well as of singular philanthropy; and as uniting with other intellectual acquirements, a particular familiarity with questions of finance. In his occasional publications relating to them, I have observed many sound principles, and valuable suggestions. I most [sic] own at the same time that I have never had the confidence he has felt in his favorite plan of putting an end to the evils of an unfavorable balance of trade, and the fluctuations of an exportable currency. There would seem to be much danger at least that the disposition to borrow the paper issuable by a public Board would bring an excess into circulation; and that this instead of reducing of interest, would have the effect of depreciating the principal. With friendly respects
                
                    James Madison
                
            